DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recite “which pressure control device” in lines 4-5. It is suggested to amend to --which the pressure control device-- in order to fix a minor grammatical issue.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities: Claim 1 recite “surrounding the pressure vessel by releasing a spherical space” in lines 4-5. It is suggested to amend to --surrounding the pressure vessel creating a spherical space-- in order to fix a grammatical issue.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Landman (US 2014/0027453).
Regarding claim 1, Landman teaches a fluid dispensing container 1 (fig. 2), comprising a high-pressure plastic vessel 5 having an inner chamber (fig. 2 and  and a pressure control device 7 with a valve (see fig. 1 and paragraph 20), which pressure control device 7 is mounted on the open end of the high-pressure vessel 5 (see fig. 2), whereas a passageway is provided from the inner chamber to the outside which is controlled by the valve (see paragraph 20). 
Landman further discloses wherein the high-pressure vessel is made of PET (see paragraph 18). With respect to the method of production limitations (i.e. “by injection blow moulding from extruded PET) within a product claim. It is noted that determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.
With respect to the limitation “has a stretched ellipsoid shape”, it is noted that the high-pressure vessel 5 of Landman appears have a stretched ellipsoid shape (see fig. 2). Notwithstanding, it would have been an obvious matter of design choice to modify the Landman reference, to have a stretched ellipsoid shape, since applicant has not disclosed that having a stretched ellipsoid shape solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs. Furthermore, absent a teaching as to criticality of “a stretched ellipsoid shape”, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. See MPEP 2144.04
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Landman (US 2014/0027453) in view of Letica (US 4,429,805).
Regarding claim 11, Landman discloses all the elements of the claimed invention (see discussion of the rejection of claim 1 above) except the teaching of the neck portion comprising two parallel reinforcing rings.
Letica teaches a vessel 12 having a neck portion 32 including a plurality of parallel reinforcing rings 28 in the neck section of the vessel 12 creating a reinforcement section 24 (see figs. 3 and 7, and col. 3, lines 26-35).
Accordingly, one of ordinary skill in the art would recognize that the known providing the neck portion to including plural reinforcing rings (i.e. two or more rings) involves only routine skill in the art, for the predictable result of providing the neck of the vessel with addition strength. 
Allowable Subject Matter
Claims 5-9, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 11/25/2020, with respect to the rejection(s) of claim(s) 1, 4-6 and 8-13 under 35 U.S.C. 103 as being unpatentable over Smits (WO 2014/083531) in view of Franssen et al. (US 2015/0144664) have been fully Landman and Letica as illustrated above in this office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wolther shows another pressure vessel 11 being stretched ellipsoid shape; and Morane et al. (US 3,815,793) shows another pressure vessel 35 being stretched ellipsoid shape.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R. N./
Examiner, Art Unit 3754




/Vishal Pancholi/Primary Examiner, Art Unit 3754